         Case 1:97-cr-01105-LAP Document 291
                                         292 Filed 03/25/21
                                                    03/26/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     March 25, 2021
BY ECF AND EMAIL
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re: United States v. Jose Erbo, 97 Cr. 1105 (LAP)

Dear Judge Preska:

        Defendant Jose Erbo, who is presently serving a sentence of life plus 45 years in prison for
his role in multiple murders and other racketeering crimes, recently filed a 168-page pro se motion
(Dkt. 288) seeking to reduce his sentence to time served pursuant to 18 U.S.C. § 3582(c)(1)(A).
The Government respectfully requests a two-week extension of the deadline for the Government’s
response to Erbo’s motion, from March 31 to April 14, 2021. The requested extension will not
cause any undue prejudice to Erbo, as this Court lacks jurisdiction to grant his motion. In
December 2020, Erbo filed a notice of appeal with the Second Circuit from this Court’s denial of
Erbo’s most recent habeas petition pursuant to 28 U.S.C. § 2255 attacking his judgement of
conviction and sentence. After commencing that appeal, which remains pending, Erbo filed the
instant § 3582(c)(1)(A) motion challenging his sentence. That appeal divests this Court of
jurisdiction to grant Erbo’s motion. See, e.g., United States v. Martin, No. 18 Cr. 834 (PAE), 2020
WL 1819961, at*1 (S.D.N.Y. Apr. 10, 2020). This Court can, however, deny the motion if the
Court finds that it lacks merit pursuant to Fed. R. Crim. Proc. 37(a)(2). Because the Court lacks
jurisdiction to grant Erbo’s motion in light of his pending appeal, the requested extension will not
impose any unfair prejudice on Ebro, but will give the Government the additional time needed to
properly respond to the alleged merits of the claims set forth in his 168-page motion.
Accordingly, the Government respectfully requests that the Court extend the deadline for the
Government’s response to Erbo’s motion to April 14, 2021.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: ___/s________________________
                                              Samson Enzer
                                              Assistant United States Attorney
cc: Jose Erbo (via mail)                                  SO ORDERED.
    BOP Reg. No. 21134-069
    United States Penitentiary McCreary                   Dated:                March 26, 2021
    330 Federal Way, Pine Knot, KY 42635
                                                                                New York, New York


                                                          _________________________________
                                                          ______________________________
                                                          LORETTA A. PRESKA, U.S.D.J.
